DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6, 8, 9, 18 and 19 are objected to because of the following informalities:
(claim 2, lines 1-2) “wherein the nozzle includes a nozzle bore, the nozzle bore opening” should be changed to “wherein the nozzle bore is open”.
(claim 6, lines 1-2) “the second position” should be changed to “the first position”.
(claim 8, line 1) “further comprising a nozzle annulus between” should be changed to “wherein the nozzle annulus is between”.
(claim 9, lines 1-2) “wherein the nozzle includes a nozzle bore coaxial” should be changed to “wherein the nozzle bore is coaxial”.
(claim 18, line 1) “the second position” should be changed to “the first position”.
(claim 19, line 2) “the first position” should be changed to “the second position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesson et al. (2017/0342788).
As concerns claim 10, Wesson shows a motor bypass valve, comprising: a housing (14) including a housing port (64) extending from an interior of the housing to an exterior of the housing (Fig. 3); a stationary sleeve (18) in the interior of the housing, the stationary sleeve including a sleeve port (134) extending from an interior of the stationary sleeve to an exterior of the stationary sleeve (Fig. 6); and a moving sleeve (22) being movable between a first position and a second position, wherein in the first position the moving sleeve covers the sleeve port (Fig. 7) and wherein in the second position, the sleeve port is uncovered and a hydraulic pathway is open between the sleeve port and the housing port (Fig. 8).
As concerns claim 11, Wesson shows wherein the moving sleeve is movable between the first position and the second position via a change in drilling fluid pressure (Fig. 7 & 8; paragraph 0048 & 0049).
As concerns claim 13, Wesson shows wherein the stationary sleeve is connected to the housing (Fig. 7 & 8).
As concerns claim 14, Wesson shows wherein the housing includes a housing shoulder, and wherein the moving sleeve abuts the housing shoulder in the second position (Fig. 8).
As concerns claim 15, Wesson shows wherein the moving sleeve includes a sleeve shoulder, and a drilling fluid pressure applies a fluid pressure force on the sleeve shoulder that urges the moving sleeve from the second position to the first position (Fig. 7 & 8; paragraph 0051).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sicilian et al. (10,590,709).
As concerns claim 1, Sicilian shows a motor bypass valve, comprising: a rotor (116) for a downhole motor, the rotor including a rotor bore (118), the rotor bore including an inlet and an outlet (Fig. 2); and a nozzle (120) movable relative to the rotor, the nozzle including a nozzle bore (Fig. 3), the nozzle having a first position and a second position, wherein in the first position, a first hydraulic pathway is open between the nozzle bore and the rotor bore (Fig. 3), and wherein in the second position a second hydraulic pathway (125) is open between a nozzle annulus and the rotor bore (Fig. 3; col 6, ln 14 - col 7, ln 15).
As concerns claim 2, Sicilian shows wherein the nozzle bore is open to at least a portion of the second hydraulic pathway in the second position (Fig. 3).
As concerns claim 3, Sicilian shows further comprising a resilient member (ball) urging the nozzle toward the second position (col 6, ln 14 - col 7, ln 15).
As concerns claim 4, Sicilian shows wherein the inlet is located above a stator (114) of the downhole motor and the outlet is located below the stator of the downhole motor (Fig. 3 & 4).
As concerns claim 5, Sicilian shows wherein the nozzle moves between the first position and the second position based on a drilling fluid pressure (Fig. 3; col 6, ln 14 - col 7, ln 15).
As concerns claim 6, Sicilian shows wherein the nozzle contacts the rotor in the second position (Fig. 3; col 6, ln 14 - col 7, ln 15).
As concerns claim 7, Sicilian shows wherein the nozzle seals the second hydraulic pathway in the first position (Fig. 3).
As concerns claim 8, Sicilian shows wherein the nozzle annulus is between the nozzle (120) and a housing (112) of the motor bypass valve, the nozzle annulus including a motor hydraulic pathway to the downhole motor (Fig. 3).
As concerns claim 9, Sicilian shows wherein the nozzle bore is coaxial with the rotor bore of the rotor (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wesson et al. alone.
As concerns claim 12, Wesson shows a resilient member (20) that urges the moving sleeve to the first position (Fig. 7).  Wesson discloses the claimed invention except for wherein the resilient member urges the moving sleeve to the second position.  It would have been an obvious matter of design choice to have utilized the resilient member to urge the moving sleeve to the second position, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to using the resilient member to urge the moving sleeve to the first position.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the resilient member urging the moving sleeve to the first position because the fluid would still have been capable of being directed to bypass the motor.  Additionally, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that using the resilient member to urge the moving sleeve to the second position would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Wesson to obtain the invention as specified in the claim.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baudoin (2016/0024884) alone.
As concerns claim 16, Baudoin shows a motor bypass valve, comprising: a housing (20) including a housing port (70) from an interior of the housing to an exterior of the housing (Fig. 1); and an inner sleeve (25) including a sleeve port (75) from an interior of the inner sleeve to an exterior of the inner sleeve (Fig. 1), wherein the inner sleeve is movable between a first position and a second position, wherein in the first position the housing covers the sleeve port (Fig. 3) and wherein in the second position the sleeve port is uncovered and a hydraulic pathway is open between the sleeve port and the housing port (Fig. 4).  Baudoin discloses the claimed invention except for wherein the housing is movable between a first position and a second position.  It would have been an obvious matter of design choice to have constructed the motor bypass valve such that the housing is movable between the first position and the second position, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to constructing the motor bypass valve such that the inner sleeve is movable between the first position and the second position.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the inner sleeve movable between the first position and the second position because the fluid would still have been capable of being directed to bypass the motor.  Additionally, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that constructing the motor bypass valve such that the housing is movable between the first position and the second position would have 
As concerns claim 17, Baudoin shows wherein the hydraulic pathway between the sleeve port and the housing port extends through an annulus between the inner sleeve and the housing (Fig. 4).
As concerns claim 18, Baudoin shows wherein in the first position, the sleeve port is sealed by the housing (Fig. 3).
As concerns claim 19, Baudoin shows a resilient member (30) urging the housing to the second position (Fig. 4).
As concerns claim 20, Baudoin shows wherein the sleeve port is longitudinally and rotationally aligned with the housing port (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679